Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,5,11-15,18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.              
This application was filed as a continuation of the previously filed parent application.  Claims 1 and 15 recite the syringe tip having at least one groove, and the sleeve being attached to the syringe tip at the at least one groove.  The specification, claims and drawings, as originally filed, do not disclose these limitations.  Although the specification refers to a “groove”, the specification does not recite “at least one groove”, nor the “sleeve attached to the syringe tip at the at least one groove”.  Thus, these limitations constitute new matter and applicant does not enjoy the benefit of the original filing date of the parent application, for these limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,11-15,18 are rejected under 35 U.S.C. 103 as being unpatentable over Heilbrunn 5921776 in view of Nerli 5197875.  
With regard to claims 1,14,15,18, Heilbrunn discloses a dental syringe system, comprising a dental air water syringe body 36 (fig. 6), a syringe tip 34 configured to connect to the dental syringe body 36, the tip being disposable. A sleeve 14 is attached to the syringe tip, the sleeve being disposable and in a pre-folded position (“pre-folded” is taken to mean “prior to being folded”), the sleeve 14 having an open (bottom) end and an attached proximal end 38, the attached proximal end 38 being attached to the syringe tip 34 and the open end being configured to slide onto the syringe body 36 to cover the syringe body 36 during operation, and the open end of the sleeve is configured to slide off of the syringe body 36 after operation. See col. 4, lines 6-34.
With regard to claims 1,15,18, Heilbrunn does not disclose the syringe tip having at least one groove, with the sleeve attached to the syringe tip at the at least one groove.
Nerli discloses a disposable protective cover 82 (fig 8) attached to a syringe tip 84.  The cover 82 is attached to a groove 98 in the syringe tip 84.  See col. 6, lines 31-36.
It would have been obvious to one skilled in the art to attach the sleeve of the Heilbrunn syringe to the syringe tip via a groove, as taught by Nerli, if one wished to ensure securement of the cover to the syringe tip in the Heilbrunn device.
With regard to claim 5, note that the sleeve is preattached to the syringe tip 34 prior to connecting the syringe tip to the syringe body 36.
With regard to claim 11, note that the sleeve 14 comprises a plurality of walls, comprising a shorter wall (the bottom edge, see fig. 6), and a longer wall (the vertical wall).
With regard to claim 12, note that the sleeve may comprise an anti-slip texture. See col. 3, lines 13-22 where it is disclosed that the exterior surface of the sleeve may include a cotton layer, which is considered to be an “anti-slip” texture.
With regard to claim 13, note that the syringe tip 34 comprises a proximal end 38 and a distal end (the dispensing end). The proximal end 38 passes through the attached end of the sleeve and connects to the syringe body 36. See fig. 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/               Primary Examiner, Art Unit 3772